Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 1 of 24




                   Exhibit 1
                                                             Probate
     Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD  PageCourt
                                                                      2 of No.
                                                                           24 1                             FILED
                                                                                                7/25/2019 5:35 PM
                                                                                                   Diane Trautman
                                                                                                      County Clerk
                                                                        Harris County - County Probate Court No. 3
                                                                                                  Accepted By: AA
                                    Cause No. 474728 -401

IN THE ESTATE OF                          §       IN THE PROBATE COURT
                                          §
RHOGENA ANN NICHOLAS.,                    §       NO. ONE (1)
                                          §
                                          §
DECEASED                                  §       HARRIS COUNTY, TEXAS


               PETITION PURSUANT TO TEX. R. CIV. PRO. RULE 202
                 FOR DEPOSITIONS TO INVESTIGATE CLAIMS

TO THE HONORABLE JUDGE SIMONEAUX:

       COME NOW Petitioners, JOHN NICHOLAS, Temporary Administrator of the

Estate of Rhogena Nicholas, and JO ANN NICHOLAS, Rhogena Nicholas’ mother

(together, “The Nicholas Family”), and file this Petition for Depositions to Investigate

Claims pursuant to Rule 202 of the Texas Rules of Civil Procedure:

                         REASON FOR FILING OF PETITION

1.     John Nicholas is a long-time employee of the Louisiana Department of Public

Safety & Corrections, a volunteer fire chief, and active in his hometown of Robeline,

Louisiana. Jo Ann Nicholas retired to Natchitoches, Louisiana, after balancing a lifetime of

community involvement with her late husband, Dr. John A. Nicholas, and raising John

and his sister, Rhogena. Neither John nor Jo Ann Nicholas (“the Nicholas Family”) ever

anticipated needing to request an investigation into the conduct that led to the deaths of

Rhogena, and her husband, Dennis Tuttle, a disabled Navy veteran, and the wounding of

five members of Narcotics Squad 15 of the City of Houston (“the City”) Police Department

(“HPD”). The Nicholas Family neither sought nor would ever have wanted the public

                                              1
     Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 3 of 24




notoriety inflicted on Rhogena Nicholas and her character. They knew her to be a loving,

good person who helped many in her local Houston community. See, Exhibit “A”, Recent

Photograph of Rhogena Nicholas.

2.     Jo Ann Nicholas treasured her close relationship with Rhogena, ending it with a

call to Rhogena and Dennis less than an hour before their untimely deaths. The Nicholas

Family know they must rely heavily on the message shared in the last daily prayer sent by

Rhogena: “Please give me the strength and energy for all that lies ahead…” See, Exhibit

“B”, Rhogena Nicholas to Jo Ann Nicholas, 1/28/19.

3.     The final call ended with Ms. Jo Ann Nicholas sending her love to both Rhogena

and Dennis Tuttle as they signed off for an afternoon nap. Less than an hour later, heavily

armed members of Narcotics Squad 15 broke down the door to their home, killed their

dog with a shotgun, fired three rounds into Rhogena, and nine rounds into Dennis Tuttle.

Five members of HPD Narcotics Squad were injured as well, four by gunshots. Not a

single one of the human beings, or Rhogena’s dog, deserved what happened to them at

7815 Harding Street (“the Harding Street Home”) on January 28, 2019 (“the Harding Street

Incident”).

4.     Each new step in this terrible ordeal has brought home to the Nicholas Family,

supported by the family of Dennis Tuttle (“the families”), that they need press on with

their efforts to uncover the full truth about what led to the Harding Street Incident. This is

especially true after HPD reportedly completed its investigation months ago without

correcting any portion of its globally proclaimed narrative about their loved ones, their


                                              2
     Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 4 of 24




lives, and what actually occurred in the Harding Street Incident.

                           LEGAL BASIS FOR THIS PETITION

5.     The Nicholas Family seek to investigate a potential claim against the City arising

from the Harding Street Incident and untimely loss of Rhogena Nicholas. The Nicholas

Family wishes to proceed with further legal action if the claims would be fully justified in

fact and law. Texas law provides for a legal process to request an order for depositions,

which include provisions for requesting documents be provided at the time of the

deposition, to investigate a potential claim or suit. Tex.R.Civ.Pro. 202.1(b); 199.2(b)(5). As

set forth by law, this Court would be a proper venue and would have full jurisdiction for

claims, if a suit was to be filed. Tex.R.Civ.Pro. 202.2(b).

6.     The potential claims against the City would include those provided under the

Texas Wrongful Death/Survival Statute, Tex.Civ.Prac. & Rem. Code § 71.021 and as

applied through 42 U.S.C. §§ 1983, 1988 for the Estate and Jo Ann Nicholas as a legal heir.

The potential claims would also include those that might arise from violation of Rhogena

Nicholas’ rights under the Fourth Amendment of the United States Constitution

(wrongful search and seizure; excessive force) enforced pursuant to 42 U.S.C. § 1983. The

City would be directly liable for such deprivations caused by "governmental custom”

demonstrated by proof of repeated incidents suggesting a pattern or practice so

permanent and well-settled to constitute a custom or usage with the force of law. Monell v.

New York City Department of Social Services, 436 U.S. 658, 690-92 (1978).

7.     This Petition is also intended to give the City notice of a potential claim under the


                                                3
       Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 5 of 24




Texas Tort Claims Act as a result of the misconduct of agents, managers, and

representatives of the City leading to the Harding Street Incident and the deaths of

Rhogena Nicholas and her husband, Dennis Tuttle.

 THE CITY’S PERSISTING “DRUG HOUSE” AND “DIRT BAGS” STORY ABOUT
       RHOGENA, DENNIS, AND THE HARDING STREET INCIDENT

8.       The City deliberately chose to push out a worldwide story about the Harding Street

Incident, based on the flimsiest grounds and even as it was simultaneously compiling

more and more evidence internally that undercut its chosen narrative. See, Exhibit “C“,

HPD Officer R. Bass Affidavit. The City’s narrative about the Harding Street Incident,

repeatedly delivered with City officials and police command staff standing in support,

described a ferocious assault by both Rhogena and her husband on a “hero,” Gerald

Goines, while he led Narcotics Squad 15 into a well-known “drug house” with residents

so dangerous it required a “no-knock” forced entry:

         Yesterday about 4:30, shortly before 5:00, narcotic officers from the
         Houston Police Department from the Group 15 initiated a search warrant
         at the location at the 1700 block of Harding Street. Upon making entry,
         they immediately came under fire the first officer through the door armed
         with a shotgun was charged immediately by a very large pit bull that
         charged at that officer. He discharged rounds that we know that the dog
         was struck and killed. At the same time a male suspect came from around
         the back and started – and opened fire – with a .357 magnum revolver.
         That officer was struck in the shoulder. He went down, fell on the sofa in
         the living room, at which time a female suspect went towards that officer,
         reached over the officer and started making a move for his shotgun. At
         that time, backup officers and other officers on the staff made entry,
         discharged their firearms striking that female suspect.

See,     January   30,   2019,    Video    from    the   City’s   Press   Conference     @

https://doylellp.sharefile.com/d-s540e27c337b4b74b (“the City’s story”). With the Chief
                                             4
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 6 of 24




of Police standing alongside, Houston Police Officer Union President Joe Gamaldi

reiterated exactly what kind of “dirt bags” Rhogena and Dennis really were. See, January

30, 2019, Video from the City’s Press Conference @ https://doylellp.sharefile.com/d-

sd35caf644e94b579.

9.      Even while police command staff were insisting that the black tar heroin “drug

house” allegation justifying Drug Squad 15’s assault on the Harding Street Home was

true, HPD was simultaneously confirming internally that it was false. See, January 30,

2019, Video from the City’s Press Conference @ https://doylellp.sharefile.com/d-

sd1cd8103a264636b. (“Yeah. We actually bought black tar heroin at that location”).

10.     The reason we know this now is that in a legitimate police operation, there can

never be any doubt about the identity of a Confidential Informant (“CI”). See, e.g., Exhibit

“D”, HPD General Orders #600-16, 4 (c); (d) (7/15/03 issue date). The identity of CI’s

providing specific information about criminal activities (called “significant meetings”), is

required to be documented and readily accessible to police managers. Id. HPD’s managers

knew from the beginning that there was no documented CI significant meeting record in

its files supporting the assault on the Harding Street Home. See, Exhibit “C“, HPD Officer

R. Bass Affidavit. Instead, Officer Bryant and then Lieutenant Marsha Todd and others

were frantically searching to identify a non-existent CI with Gerald Goines at the hospital,

even while the black tar heroin “drug house” falsehood continued to be repeated in a

press conference at the same hospital. See, Exhibit “C”.




                                             5
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 7 of 24




  WHY THE NICHOLAS FAMILY BEGAN TO INDEPENDENTLY INVESTIGATE
                       THE CITY’S STORY

11.     Although expending substantial time and effort to immediately push the City’s

story, no member of HPD, or the City, ever contacted the Nicholas Family for more

information or any other reason. Before ever publicly speaking about their terrible loss,

and months after the Harding Street Incident, the Nicholas Family requested that HPD at

least acknowledge those parts of the City’s story that had been so diligently promulgated,

officially and unofficially, that were simply false:

        We are not asking you at this time to fully comment on the course of the
        investigation and all the findings to date….

        You and other members of your department have made factually
        incorrect, but globally disseminated, statements about Rhogena Nicholas
        and her husband, Dennis Tuttle, from the date of their deaths and going
        forward. These statements have not been publicly corrected or retracted
        to date, and they continue to be extremely hurtful to Ms. Nicholas’ mother
        and brother, especially when asserted in such a public manner.

Exhibit “E”, 3/19/19, Letter to HPD Chief Art Acevedo.

12. Even after this plea, the City’s story about Rhogena and the Harding Street Incident

remained the same. But a neighbor’s cell phone video provided to the Nicholas Family in

March, and identified as already provided to the Texas Rangers, began to suggest the

City’s story about what really happened inside the Harding Street Home did not line up.

For example, although the City’s story emphatically recounted a frantic gunfight ending

almost as soon as it started, the cell phone video revealed two (2) lone gunshots

approximately thirty minutes after the assault ended.       See, Cell phone video (time

synched) at https://doylellp.sharefile.com/d-s160b396831744549. Minutes after the two
                                               6
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 8 of 24




(2) lone gunshots, police on the scene, presumably part of Narcotics Squad 15, were

captured saying repeatedly: “Both suspects down”. See, Cell phone video (time synched,

partial transcript) at https://doylellp.sharefile.com/d-sef3e7b2e5c540219. Almost another

hour later, police on the scene began “negotiating” with the Harding Street Home. See,

Cell phone video (time synched) at https://doylellp.sharefile.com/d-s7728d6e05224a86a.

   WHAT HPD LEFT BEHIND AT THE HARDING STREET HOME SUGGESTS
  ABOUT THE HARDING STREET INCIDENT---2 PRELIMINARY FINDINGS IN
          SUPPORT OF REQUEST FOR RULE 202 DEPOSITIONS

13.     The City has blocked efforts by the Nicholas Family to secure even the 911 call

records relating to the Harding Street Incident. See, Exhibit “F”, 4/18/19 Letter from

Office of Attorney General issued at request of the City. HPD investigators spent a limited

period of time at the Harding Street Home. HPD has refused to disclose at this time what

physical materials may have been removed from the scene, including whether it supports

or undercuts the City’s story.

14.      The Nicholas Family retained Michael S. Maloney to lead a team in an

independent forensic investigation.     See, Exhibit “G“, CV of Michael Maloney, MFS

(Master of Forensic Science). Mr. Maloney is an internationally recognized forensic

scientist. Mr. Maloney has served as Senior Agent and Forensic Consultant for the United

States Naval Criminal Investigative Service and then Senior Instructor for Death

Investigations at the Federal Law Enforcement Training Center. Id.

15.     Both the Texas Rangers and the Harris County Institute for Forensic Science were

invited by the Nicholas Family, but declined, to attend and take control of any recovered


                                            7
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 9 of 24




materials during the independent investigation. See, Exhibit “H”, Rangers Invitation;

Exhibit I”, HCIFS Invitation. When the scene was finally fully analyzed, it did not appear

that HPD conducted a full ballistic recovery to even test the City’s story. Instead, HPD’s

investigation at the Harding Street Home left what appeared to be significant forensic

materials untouched and unrecovered.

16.     Michael Maloney and his team worked over four days at the Harding Street Home,

identifying ballistic and other materials HPD failed to collect and conducting extensive

scene documentation for ballistics markings and reconstruction. A full reconstruction

would require access to the materials and documentation that may have been collected

during HPD’s investigation.

17.     However, based on the full scene examination conducted over four days, the

materials recovered, lab testing, and analysis performed to date, and subject to the

limitations noted further below, Mr. Maloney can with a high degree of confidence offer

the following preliminary findings in support of the continued investigation by the

Nicholas Family:

        PRELIMINARY FINDING #1:
        Rhogena Nicholas was fatally struck by a bullet from a weapon fired outside
        the Harding Street Home by a person shooting from a position where the
        shooter could not have seen Ms. Nicholas at the time she was fatally shot.




                                            8
   Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 10 of 24




See, Exhibit ”J”, Preliminary Ballistics Reconstruction by Michael Maloney of the
Harding Street Incident.




                                           9
   Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 11 of 24




See, Exhibit “K“, Preliminary Ballistics Reconstruction Likely Fatal Shot to Rhogena by
Michael Maloney of the Harding Street Incident.




                                          10
   Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 12 of 24




See, Exhibit “L“, Photograph of Ballistics Evaluation at the Harding Street Home.




                                          11
   Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 13 of 24




See, Exhibit “M“, Harris County Institute of Forensic Sciences Report, documenting of
Gun Shot Wounds (GSW) to Rhogena Nicholas.




                                          12
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 14 of 24




See, Exhibit “N“, Photographs of Ballistic Material Recovery at Harding Street Home
(likely Rhogena Nicholas fatal bullet, as indicated by DNA testing. The major
contributor DNA profile on the bullet recovered matches the DNA profile obtained
from Rhogena Nicholas' reference blood sample provided by the Harris County
Institute of Forensic Sciences from the autopsy).

18.      Of note, the outside firing position for the fatal bullet to Rhogena Nicholas is based

on an analysis of the trajectories established during the investigation to date. Theoretically

any shot could have been fired at any point along a trajectory, since positions and

locations are established based on convergence points of trajectories and the dynamics of

the event. The ballistics trajectory indicating where Rhogena Nicholas was fatally

wounded, and the bullet recovered with female DNA, however, most closely tracks from

                                              13
   Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 15 of 24




the position identified based on the evidence available to date.



       PRELIMINARY FINDING #2:
       An unidentified person held a weapon against the inner dining room wall and
       fired 2 shots into the inner dining room wall towards the kitchen (or within 2-3
       inches of the inner dining room wall, as confirmed by lab testing of swab
       samples)(approximately 21 feet from the front door and 14 feet from where
       Dennis Tuttle was recovered).




                                             14
  Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 16 of 24




See, Exhibit “O“, Schematic of Harding Street Home.


                                         15
   Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 17 of 24




See, Exhibit “P“, Photograph of Ballistics Markings against inner dining room wall of
Harding Street Home.




                                          16
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 18 of 24




See, Exhibit “Q “, Photograph of Separate Ballistics Markings against inner dining room
wall of Harding Street Home, including evidence gunpowder residue from 2 shots
(confirmed by Laboratory Testing, Exhibit “R“, Lead residue confirmation).

19.      The materials collected, documentation, and lab testing, regardless of how

incomplete, during HPD’s control of the Harding Street Home scene would be important

to confirm, or even potentially modify, these preliminary findings and others suggested.

Moreover, full scene reconstruction would require comparison with the statements of

persons present during the Harding Street Incident. These additional materials would

include:

         a.    The locations and type of spent cartridge cases and bullet/ballistics
                                            17
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 19 of 24




         materials recovered before Mr. Maloney’s team arrived at the Harding
         Street Home (particularly any .38/.357 caliber recovered in the kitchen
         that may have been fired into the inner dining room wall);

         b.    Medical and ballistics documentation of the wounds sustained by
         the HPD personnel during the Harding Street Incident by gunshot or
         otherwise, as well as ballistics materials that may have been recovered
         during medical intervention and from protective vests worn during the
         Harding Street Incident;

         c.    The weapons identified as being used or present during the
         Harding Street Incident, and by who used;

         d.    The bullet count remaining in the weapons used by the HPD and
         the bullet count in any additional magazines, speed loaders or other
         devices carried at the time of the incident; and

         e.      The bullet and spent bullet count from any revolver weapon used
         at the scene or seized from the scene.

20.      Given the indications that the City’s story does not line up with the physical facts at

the Harding Street Home, the Nicholas Family believes the Court has more than sufficient

basis to order the depositions requested to investigate the wrongful death, civil rights, and

other claims arising from the Harding Street Incident.

              PATTERN AND PRACTICES--GUNS, DRUGS, AND MONEY

21.      Petitioner requests the depositions of the two police managers responsible for

oversight of Gerald Goines in the Narcotics Division. As noted above, the identity of

confidential informants (“CI’s) offering specific information about criminal activities

(called “significant meetings”), must be documented and readily accessible to police

managers. See, e.g., Exhibit “D“ HPD General Orders #600-16, 4 (c); (d) (7/15/03 issue

date). For obvious reasons, this policy is a basic safeguard to maintain “the integrity of the


                                               18
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 20 of 24




department and the individual officers” and ensure “accountability”.              Id. (Policy).

Overseeing practices that instead allow officers such as Gerald Goines to simply make up

CI’s, or fabricate criminal activity used to justify warrants, would violate the Fourth

Amendment of the United States Constitution. See, Exhibit “C“, HPD Officer R. Bass

Affidavit.

22.      Local media (KHOU-11) has already revealed that in the last 109 drug cases Gerald

Goines filed based on a sworn affidavit in support of a search warrant: “In every one of

those cases in which he claimed confidential informants observed guns inside, no

weapons were ever recovered, according to evidence logs Goines filed with the court.”

https://www.khou.com/article/news/investigations/khou-11-investigates-issues-with-

embattled-houston-police-officers-past-no-knock-warrants/285-13b94210-449c-4406-b843-

f24a45c814ce last accessed July 15, 2019.

       ADDITIONAL REASON, IF NECESSARY, TO SUPPORT THE NICHOLAS
            FAMILY’S REQUEST FOR THE 3 SPECIFIC DEPOSITIONS

23.      HPD’s investigations of past officer-involved shooting incidents, at least in the

most recent publicly available records uncovered, indicates that for years HPD found

100% of the intentional shootings of persons by its officers “justified.” See, Exhibit “S“,

Document 83-18, filed in 4:14-cv-02810, United States District Court, Southern District of

Texas, Page 5 of 48 (2009-2012). Permitting the Nicholas Family to in a timely manner

investigate the HPD practices that led to the Harding Street Incident, without interruption

or interference in the important work being conducted to fix criminal responsibility for the

actual conduct at the Harding Street Incident, is therefore wholly appropriate.
                                            19
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 21 of 24




                              PARTIES TO BE DEPOSED

24.      At least in the most recent years, HPD’s Narcotics Division, including Gerald

Goines and Narcotics Squad 15, were directly overseen by Captain Paul Q. Follis and

Lieutenant Marsha Todd. See, Exh. “T“, HPD Command Overview-Narcotics, July

2018; Exh. “C“, Affidavit of HPD Officer R. Bass. Both are able to provide testimony as

to the policies, and the actual practices, leading to: “no-knock” warrant abuses, abuse of

the confidential informant program, and failure to monitor the guns, drugs, and money

used by Gerald Goines and others in the Narcotics Division.

25.      The City may have interests adverse to the Nicholas Family in any legal action

that might be filed after investigation and will therefore be served with this Petition.

The name, addresses, and phone numbers of the parties to be deposed are as follows:

         a.    The City of Houston (Police Department) is a municipal corporation that
               may be served with process by serving the City Secretary, 900 Bagby,
               Houston, Texas 77002, Tel. 832.393.1100. It is requested that this party
               designate a representative or representative(s) able to testify as to the
               information known or reasonably available to the City regarding:

               (1)   the alleged reason(s) for targeting the Harding Street Home for a
                     “no knock” warrant execution;

               (2)   the policies and practices for enrollment and supervision of
                     confidential informants, including handling of money and drugs
                     with such persons;

               (3)   the policies and practices for investigation of officer-involved
                     shootings; and

               (4)   Audits, if any, of the Narcotics Division (specifically including
                     audits of the use of CI’s; documentation of CI work and “significant
                     meetings”; affidavits filed in support of warrants, and the use of
                     no-knock warrants by Gerald Goines or in Narcotics) in the past 3
                                           20
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 22 of 24




                      years.

         b.    Lieutenant Marsha Todd, c/o City of Houston Police Department, 1200
               Travis St, Houston, Texas 77002, Tel. 713.308.3300, to testify as to the
               following matters:

               (1)    the alleged reason(s) for targeting the Harding Street Home for a
                      “no knock” warrant execution;

               (2)    the supervision of Narcotics Squad 15, including Gerard Goines
                      and Stephen Bryant;

               (3)    the supervision and monitoring of applications for warrants by
                      Narcotics Squad 15;

               (4)    the supervision and monitoring of use of confidential informants
                      by Narcotics Squad 15, including tracking of money and drugs with
                      such persons.

         c.    Captain Paul Q. Follis (currently Hobby Airport, formerly Narcotics
               Division), City of Houston Police Department, 1200 Travis St, Houston,
               Texas 77002, Tel. 713.845.6800. Capt. Follis was personally responsible for
               supervision of the Narcotics Division during relevant times, regarding:

               (1)    the alleged reason(s) for targeting the Harding Street Home for a
                      “no knock” warrant execution;

               (2)    the supervision of Narcotics Squad 15, including Gerard Goines
                      and Stephen Bryant;

               (3)    the supervision and monitoring of applications for warrants by
                      Narcotics Squad 15; and

               (4)    the supervision and monitoring of use of confidential informants
                      by Narcotics Squad 15, including tracking of money and drugs with
                      such persons.

26.      The noble service of law enforcement officers across this nation is tarnished by

officers or agencies that consistently refuse to meet their basic responsibility to act

honestly and with respect at all times. While the vast majority of law enforcement
                                            21
      Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 23 of 24




professionals carry out their solemn obligations with integrity, the worst officers can

and do flourish in an environment that fosters their misconduct. This misconduct

persists when police managers fail to pay enough attention or simply look the other

way when faced with indicia of misconduct. And while the families continue to fully

support the prosecutors investigating the likely criminal conduct by some of those

involved in the Harding Street Incident, the Nicholas Family’s investigation into the

practices and patterns that likely led to the Harding Street Incident should not be held

back. See, Statement of John Nicholas before Harris County Commissioners Court,

6/25/2019 @ https://doylellp.sharefile.com/d-sf9efd3455104b2fa. The need to look

further into the actual practices within HPD that resulted in the Harding Street Incident

has never been more urgent.

                               REQUEST FOR RELIEF

27.      The Nicholas Family respectfully request an order authorizing the oral

depositions, with subpoena duces tecum, as set forth herein.




                                           22
Case 4:21-cv-00270 Document 46-1 Filed on 04/09/21 in TXSD Page 24 of 24




                                 Respectfully submitted,



                                 _____________________________________
                                 MICHAEL PATRICK DOYLE (#06095650)
                                 PATRICK M. DENNIS (#24045777)
                                 JEFFREY I. AVERY (#24085185
                                 DOYLE LLP
                                 The Clocktower Building
                                 3401 Allen Parkway, Suite 100
                                 Houston, Texas 77019
                                 Phone: 713.571.1146
                                 Fax: 713.571.1148
                                 service@doylelawfirm.com




                                  23
